Mr. Chief Justice Hernández
delivered tie opinion of tie court.
By public deed executed on October 30,1911, before Notary Bafael Arce Bollet, tie commercial firm of Korber & Co., of tiis city, liquidator of Müllenhoff & Korber, now dissolved, through its managing partner, Edward F. Woods, canceled a mortgage made in favor of Müllenhoff & Korber on a city property and a farm belonging to Nicolás Quinones Cabezudo *129and Ms wife, Dolores Giménez Cruz, to secure the proper fulfilment of certain obligations of the firm of Quiñones Cabezudo & Co., which have been satisfied; and upon presentation to the registrar of Caguas of- a copy of said deed, he recorded the cancellation of the mortgage with the curable defect that the articles of copartnership of the firm of Miill-enhoff & Korber, of which Korber & Co. are said to be liquidators, had not been presented to him, which decision was set down in a memorandum of December 20, 1911.
An appeal has been taken from the part of said decision of the registrar relative to the curable defect therein mentioned.
It appears from an examination of the deed of cancellation that the firm of Korber & Co. was organized under articles of copartnership, dated July 31, 1911, and that Edward F. Woods was one of its managing partners, with power to constitute, accept and cancel mortgages; that the firm of Korber & Co. is the liquidator of Miillenhoff & Korber, dissolved on the same date, and that the said firm of Korber & Co., under the deed of dissolution and liquidation of Miillenhoff & Kor-ber, has all the powers and obligations mentioned in articles 227 to 233 and 235 to 237 of the Code of Commerce.
As can be seen, Korber & Co., as liquidator of Miillenhoff & Korber, were assigned the powers and obligations specified in the aforesaid articles of the Code of Commerce, and it is unnecessary to require the presentation of the articles of co-partnership of Miillenhoff & Korber to ascertain what were those powers and obligations. .
The firm of Korber & Co., under article 228 of the Code of Commerce, had power as liquidator of Miillenhoff & Korber to collect their accounts, to discharge obligations previously contracted as they became due, and to close pending transactions. If Quiñones Cabezudo & Co. had satisfied the mortgage obligation contracted with Miillenhoff & Korber, the firm of Korber & Co., as liquidator of the former, had power to-cancel said mortgage.
*130For the reasons aforesaid the part of the decision of the Registrar of Caguas appealed from should be reversed, and the deed of cancellation of the mortgage should be recorded ■without the curable defect above referred to.

Reversed.

Justices MacLeary, Wolf, del Toro, and Aldrey concurred.